ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-244, concluding that GERALD M. LYNCH of NEW BRUNSWICK, who was admitted to the bar of this State in 1977, should be reprimanded for violating RPC 5.5(a)(unauthorized practice of law);
And GERALD M. LYNCH having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that a censure is the appropriate discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that GERALD M. LYNCH is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.